Exhibit10.3 EXECUTION COPY Amalgamation Agreement Between Longtail Aviation International Limited And Longtail Aviation Ltd. And Its Shareholders Table of Contents EXECUTION COPY Amalgamation agreement - Table of Contents 1. Defined terms & interpretation 3 Defined terms 3 Interpretation 4 2. Amalgamation 4 3. Constitutional documents 5 Memorandum of association 5 Bye-laws 5 Registered Office 5 4. Directors 5 5. Shares 5 Share capital of the Amalgamated Company 5 Amalgamation Consideration 5 Indemnity 6 6. Specific Conditions 6 7. Termination 7 8. Warranties 7 Incorporation and Existence 7 Right, power, authority and action 7 Accounts 7 Debts and Liabilities 7 Accounting records 8 Changes Since July 31st, 2007 8 Assets 8 Insurance of Assets 9 Other Insurance 9 Licence 9 Validity of Agreements 10 Winding up and Administration 10 Receivership 10 Litigation 10 Constitution 10 Registers etc. 10 Returns etc. 11 Powers of attorney and authorities 11 9. General provisions 11 Consent and waivers 11 Severability 11 Variation 11 Governing law, jurisdiction and disputes 11 Counterparts 11 Table of Contents Amalgamation agreement Dated 29th August 2007 Between Longtail Aviation International Limited, an exempted company incorporated in Bermuda, of Crawford House, 23 Church Street, Hamilton HM 11, Bermuda (“Longtail International”); and Longtail Aviation Ltd., a local company incorporated in Bermuda, of Crawford House, 23 Church Street, Hamilton HM 11, Bermuda (“Longtail”). Longtail International and Longtail are sometimes collectively referred to herein as the “Companies” or a “Company”. Background Longtail International and Longtail have agreed to amalgamate, subject to the approval of the Registrar of Companies, and continue as one exempted company pursuant to Section 104 of the Companies Act on the terms of this agreement. It is agreed as follows 1. Defined terms & interpretation Defined terms In this agreement: Accountsmeans each Company’s individual financial statements. Amalgamated Companyhas the meaning given to it by clause 2. Amalgamation Considerationmeans the consideration (if any) that a holder of shares of an amalgamating company is entitled to receive pursuant to this agreement on the amalgamation of the amalgamating companies. Balance Sheetmeans the balance sheet of Longtail as of July 31st, 2007 attached hereto as Exhibit A. Companies Actor Actmeans the Companies Act, 1981. Page 3 Debtmeans any and all short or long term debt as of (including any accrued interest) provided for on the Balance Sheet of Longtail and due to an entity owned or controlled by Mark Byrne (a “Byrne Entity”) net of amounts due from a Byrne entity. Dollarsor $ means the lawful currency of the United States of America. Effective Datemeans the effective date of the amalgamation of Longtail international and Longtail, being the date shown in the certificate of amalgamation issued by the Registrar of Companies pursuant to Section 108 of the Companies Act. Encumbrancemeans a mortgage, charge, pledge, lien option, restrictions, right of first refusal, right of pre-emption, third-party right or interest, other encumbrance or security interest of any kind, or another type of preferential arrangement (including, without limitation, a title transfer or retention arrangement) having similar effect. Insurance Policiesmeans all insurance policies of which Longtail is a named beneficiary, a copy of which have been provided to Longtail International. Licence means that licence agreement made the 17th day of January 2004 between the Department of Airport Operations on behalf of the Bermuda Government and Longtail, and any Annexes to that License in effect from time to time. Premisesmeans those premises described in the Licence pursuant to which Longtail rents hanger and office space.
